DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2020 has been entered.
 
 Response to Amendment
	The amendment filed 8/4/2020 does not place the application in condition for allowance.
	The objection to claims 16 and 17 are withdrawn due to Applicant’s amendment.
	The previous art rejections over Peng, Peng in view of O’Neill, and Peng in view of Aspnes are withdrawn due to Applicant’s amendment.
	The art rejections over Lin et al. are maintained.
	New rejections follow.

Claim Interpretation
	Claim 1 recites that the concentration optic device is a monolithic component. This limitation is interpreted in light of the instant disclosure. For instance, paragraph [0042] of the specification recites “According to a variant of the invention, the refractive optic is produced in the same material as the structure material comprising said patterns of subwavelength dimensions.” Paragraph [0051] recites “According to a variant of the invention, the refractive optic is produced in the same material as the structure material comprising said patterns of subwavelength dimensions”. Therefore, although the disclosure clearly contemplates that the subcomponents of the concentration optic device may be formed of a same material, it is only one option, and a skilled artisan would appreciate that the subcomponents may be formed of different materials. As such, the term “monolithic” does not seem to be specifically limited to mean that the concentration optic device is uniformly formed of one material. 
	Additionally, the examiner notes that a “dielectric constant” of a material is related to a refractive index of a material, per ¶0011 of US PGPub 2015/0255639 to Pelouard.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 6, 7, 10, 11, 13-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2013/0153000 to Lin (of record), and further in view of US PGPub 2014/0144506 to Iizuka (of record).
Regarding claims 1, 3, 6, 7, 10, 11, 13-15, and 18-21, Lin teaches a photovoltaic module comprising
at least one photovoltaic cell 131, 132, 133 (Fig. 3, ¶0034)
at least one concentration optic device 110 configured to be illuminated by a light flux 102  emitting at least one illumination wavelength belonging to a band of wavelengths defined by a minimum wavelength and a maximum wavelength, the band of wavelengths being of solar radiation on an order of 380 to 1600 nm (Fig. 1, ¶0006, 0030 teaches that the devices of that invention are capable of being illuminated by solar radiation from >300 nm to 1800 or 2000 nm; >300 nm is “on the order of” 380 nm, in that the values are less than 100 nm apart, and the range encompasses 1600 nm, therefore the prior art range teaches that claimed range with sufficient specificity; MPEP §2131.03.II)
wherein the concentration optic device 110 is a monolithic component (the elements of the device described hereafter have a fixed relationship between them, ¶0037) having a first surface 112b and a second surface 112a (¶0032, 0036), the concentration optic device comprising at least one diffractive structure 114 on the first surface (elements 114 are referred to as an optic grating in ¶0032, 0041, 0043, and disclosed as having a diffraction order in ¶0045) and a focusing structure (a convex structure in Fig. 3) on the first surface, each surface operating in transmission. 
As Lin’s module is intended to receive solar radiation having the spectral range illustrated in Fig. 1, the examiner interprets the average illumination wavelength to be between 600 and 800 nm, and indeed Lin teaches that a suitable wavelength of operation of the module is included in those wavelengths (¶0045). The diffractive structure 114 is established as a grating which diffracts light of different wavelengths into different angular directions, preferably at a first order, and that an exemplary refractive index of the concentration optic device is 1.49 (¶0045), but Lin does not specifically teach that the diffractive structure has one level subwavelength patterns having the claimed dimensions. 
Iizuka teaches a diffractive structure (Fig. 1) suitable for use in a photovoltaic module in a transmission mode of operation and capable of favorably diffracting light into a first order that further comprises one level subwavelength patterns, the patterns being separated by subwavelength distances between centers of adjacent patterns (elements 18, ¶0038-0040, 0043, 0044; Fig. 15 shows a distinct embodiment in which the “rp” dimension and “p”, the distance between centers of adjacent patterns, is less than a wavelength λ, where λ is a chosen wavelength of operation of the grating; ¶0065-0068), wherein the dimension of the one level subwavelength patterns and separation distances between patterns may be varied to optimize the response of the grating to incident light. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the diffractive structure of modified-Lin to have one level patterns, and to vary the dimension and separation distance of the pattern in order to optimize the response of the diffractive structure to incident light. As such, the formation of the patterns as subwavelength patterns with at least one dimension less than or equal to an average illumination wavelength divided by a refractive index of the concentration optic device, and the separation of patterns by subwavelength distances between centers of adjacent patterns would have been an obvious consequence of this optimization.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
While Lin does not specifically teach that the one level subwavelength patterns codes a variation of effective index in the plane of the first surface, a skilled artisan would understand that the diffractive structure 114 of Lin deviate incident light at different angles (Fig. 3 of Lin). Further, the claimed subwavelength patterns separated by subwavelength distances are present. Therefore the claimed variation of effective index in the plane of the first surface is presumed to be present due to modified-Lin teaching the same structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.I.
Per claims 1 and 2, the subwavelength distances of modified-Lin are periodic (¶0043 of Iizuka).
Per claim 3, modified-Lin teaches the limitations of claim 1. The concentration optic device 110 comprises a diffractive structure 114 comprising the subwavelength patterns (see reasoning above) and a refractive optic 112 (Fig. 3 of Lin).
Per claim 6, modified-Lin teaches the limitations of claim 1. The at least one photovoltaic cell 131, 132, 133 comprises at least one photosensitive material being sensitive to the band of wavelengths (¶0034, 0045 of Lin).
Per claims 7 and 10, modified-Lin teaches the limitations of claim 1. The at least one photovoltaic cell 131, 132, 133 comprises a horizontal multijunction structure having a set of individual subcells in a plane comprising materials sensitive in subbands of wavelengths of the band of wavelengths (Figs. 5, 7, ¶0034, 0045 of Lin).
Lin does not specifically teach that the subcells have different sizes relative to one another. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the photovoltaic subcells with different sizes relative to one another, since it would have merely required a change of size. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Per claim 11, modified-Lin teaches the limitations of claim 3. The refractive optic 112 comprises at least one curved surface refractive lens (Fig. 3).
Per claim 13, modified-Lin teaches the limitations of claim 3. Lin teaches that the refractive optic 112 comprises the same material as the patterns of structure 114 in an embodiment (¶0037), and therefore forming the refractive optic to comprise the same material as the subwavelength patterns in modified-Lin is within the scope of the teachings of the references.
Per claim 14, modified-Lin teaches the limitations of claim 1. Iizuka teaches that the patterns comprise pillars (Fig. 1).
Per claim 15, modified-Lin teaches the limitations of claim 1. The diffractive structure 114 of Lin’s concentration optic device 110 has a lateral spectral separation function (different wavelengths are spread in a lateral direction in Figs. 5, 7). Therefore the diffractive structure with patterns of subwavelength dimensions of modified-Lin has a lateral separation function.
Per claim 18, modified-Lin teaches the limitations of claim 1. Iizuka teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the diffractive structure of that invention of silica (¶0038), as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Therefore the at least one concentration optic device of modified-Lin would comprise silica.
Per claim 19, modified-Lin teaches the limitations of claim 1. Iizuka teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the dimensions of the patterns, such as the width (“rp” in Fig. 1) and the height (“h”), in order to optimize the optical properties of the diffractive structure (see previously cited passages and reasoning).
Per claim 20, modified-Lin teaches the limitations of claim 1. Lin teaches that the module further comprises a set of photovoltaic cells (cells 131, 132, 133 constitute a set of photovoltaic cells).
Per claim 21, modified-Lin teaches the limitations of claim 20. The passages and reasoning cited above establish that the subwavelength patterns of modified-Lin have at least one dimension that is less than the average illumination wavelength divided by the refractive index of the concentration optic device.
Regarding claim 5, the following rejection relies upon a different interpretation of Lin than relied upon above. Lin teaches a photovoltaic module comprising
at least one photovoltaic cell (each element 130-x of Fig. 12 comprises distinct photovoltaic cells 131, 132, 133 such as shown in Fig. 3, ¶0034, 0047, 0048)
at least one concentration optic device (Fig. 12 shows three abutting, adjacent concentration optic devices 110-x; the aggregate of those three devices 110-x can be interpreted as a concentration optic device within the broadest reasonable interpretation) configured to be illuminated by a light flux (not labeled in Fig. 12, analogous to element 102 of Fig. 3) emitting at least one illumination wavelength belonging to a band of wavelengths defined by a minimum wavelength and a maximum wavelength, the band of wavelengths being of solar radiation on an order of 380 to 1600 nm (Fig. 1, ¶0006, 0030 teaches that the devices of that invention are capable of being illuminated by solar radiation from >300 nm to 1800 or 2000 nm; >300 nm is “on the order of” 380 nm, in that the values are less than 100 nm apart, and the range encompasses 1600 nm, therefore the prior art range teaches that claimed range with sufficient specificity; MPEP §2131.03.II)
wherein the concentration optic device is a monolithic component (the elements of the device described hereafter have a fixed relationship between them and form a continuous material, ¶0037) having a first surface (convex surface of 110-1 facing top of page, analogous to surface 112b of Fig. 3) and a second surface (convex surface of 110-2 facing top of page, analogous to surface 112b of Fig. 3, ¶0032, 0036), the concentration optic device comprising at least one diffractive structure (three elements analogous to element 114 of Fig. 3 are shown in Fig. 12) on the first surface (elements 114 are referred to as an optic grating in ¶0032, 0041, 0043, and disclosed as having a diffraction order in ¶0045) and a focusing structure (convex structure  shown formed on surface 112b of Figs. 3, 12) on the first surface, each surface operating in transmission. 
As Lin’s module is intended to receive solar radiation having the spectral range illustrated in Fig. 1, the examiner interprets the average illumination wavelength to be between 600 and 800 nm, and indeed Lin teaches that a suitable wavelength of operation of the module is included in those wavelengths (¶0045). The diffractive structure 114 is established as a grating which diffracts light of different wavelengths into different angular directions, preferably at a first order, and that an exemplary refractive index of the concentration optic device is 1.49 (¶0045), but Lin does not specifically teach that the diffractive structure has one level subwavelength patterns having the claimed dimensions. 
Iizuka teaches a diffractive structure (Fig. 1) suitable for use in a photovoltaic module in a transmission mode of operation and capable of favorably diffracting light into a first order that further comprises one level subwavelength patterns, the patterns being separated by subwavelength distances between centers of adjacent patterns (elements 18, ¶0038-0040, 0043, 0044; Fig. 15 shows a distinct embodiment in which the “rp” dimension and “p”, the distance between centers of adjacent patterns, is less than a wavelength λ, where λ is a chosen wavelength of operation of the grating; ¶0065-0068), wherein the dimension of the one level subwavelength patterns and separation distances between patterns may be varied to optimize the response of the grating to incident light. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the diffractive structure of modified-Lin to have one level patterns, and to vary the dimension and separation distance of the pattern in order to optimize the response of the diffractive structure to incident light. As such, the formation of the patterns as subwavelength patterns with at least one dimension less than or equal to an average illumination wavelength divided by a refractive index of the concentration optic device, and the separation of patterns by subwavelength distances between centers of adjacent patterns would have been an obvious consequence of this optimization.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
While Lin does not specifically teach that the one level subwavelength patterns codes a variation of effective index in the plane of the first surface, a skilled artisan would understand that the diffractive structure 114 of Lin deviate incident light at different angles (Fig. 3 of Lin). Further, the claimed subwavelength patterns separated by subwavelength distances are present. Therefore the claimed variation of effective index in the plane of the first surface is presumed to be present due to modified-Peng teaching the same structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.I.
The subwavelength distances of modified-Lin are periodic (¶0043 of Iizuka).
The concentration optic device of Fig. 12 of Lin includes diffractive structures on the second surface (the top surface of 110-2 of Fig. 12 has an element analogous to 114 of Fig. 3). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Iizuka as applied to claim 3 above, and further in view of US PGPub 2004/0134531 to Habraken (of record).
Regarding claim 12, modified-Lin teaches the limitations of claim 1. Lin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the focusing structure 112 as a refractive optic which is a Fresnel lens, because such an embodiment is an alternative to a convex structure (Fig. 5, ¶0041). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Lin does not teach that such a Fresnel lens has a set of microprisms having a length of approximately a few hundred microns. Habraken teaches that a conventional Fresnel lens may be comprised of microprisms having a length of 200 microns (¶0081). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385,1395 - 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention to form the Fresnel lens of a set of microprisms having a length of approximately a few hundred microns based on Habraken's teachings.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Iizuka as applied to claim 20 above, and further in view of US PGPub 2011/0226332 to Ford (of record).
Regarding claim 22, modified-Lin teaches the limitations of claim 20. Lin teaches an embodiment in which the concentration optic device comprises a set of focusing structures (Fig. 12, ¶0047-0049), each focusing structure coupled to a diffractive structure. The focusing structures of the embodiment of Fig. 3 is a lens, and therefore Lin contemplates that the concentration optic device of modified-Lin comprises a set of lenses, each lens being coupled to a diffractive structure comprising patterns of subwavelength dimensions. 
The examiner considers the distinction that that the lenses are microlenses to be a statement of the size of the lenses. Indeed Ford teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form lenses as microlenses (¶0010, 0029, 0060), as such a modification would merely amount to a change in size. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Iizuka as applied to claim 20 above, and further in view of Habraken.
Regarding claim 23, modified-Lin teaches the limitations of claim 1. Lin teaches an embodiment in which the concentration optic device comprises a set of focusing structures (Fig. 12, ¶0047-0049), each focusing structure coupled to a diffractive structure. Lin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a focusing structure 112 as a refractive optic which is a Fresnel lens, because such an embodiment is an alternative to a convex structure (Fig. 5, ¶0041). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Therefore modified-Lin teaches that the concentration optic device of modified-Lin comprises a set of Fresnel lenses, each Fresnel lens being coupled to a diffractive structure comprising patterns of subwavelength dimensions. 
Lin does not teach that such Fresnel lenses comprise microprisms. Habraken teaches that a conventional Fresnel lens may be comprised of microprisms (¶0081). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385,1395 - 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention to form the Fresnel lenses with microprisms based on Habraken's teachings.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Iizuka as applied to claim 1 above, and further in view of US Patent 6,075,200 to O'Neill (of record).
Regarding claim 24, modified-Lin teaches the photovoltaic module according to claim 1 (see rejection above), but does not specifically teach a satellite comprising at least one photovoltaic module. O'Neill teaches that satellites are spacecraft which may comprise a photovoltaic module to harvest useful energy (C1/L5-10, C7/L60-65). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a satellite comprising at least one photovoltaic module according to claim 1 so that such a spacecraft may harvest useful energy.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as obvious over US PGPub 2011/0083739 to Peng (of record), and further in view of US Patent 4,357,486 to Blieden. Supporting information regarding physical properties is provided by US PGPub 2016/0301188 to Mathai (of record).
Regarding claim 26, Peng teaches a photovoltaic module (Fig. 1A, Fig. 4) comprising
at least one photovoltaic cell 110 (¶0019, 0020)
at least one concentration optic device 210 configured to be illuminated by a light flux 160 emitting at least at at least one illumination wavelength belonging to a band of wavelengths defined by a minimum wavelength and a maximum wavelength, the band of wavelengths being of solar radiation on an order of 380 nm to 1600 nm (¶0006 teaches that the devices of that 
wherein the at least one concentration optic device 210 is a monolithic component (the elements of the device described hereafter have a fixed relationship between them, ¶0021, 0023) having a first surface 250 facing the photovoltaic cell 110 and a second surface 260, the at least one concentration optic device comprising at least one diffractive structure 130 on the first surface (element 130 is referred to as a grating capable of changing the direction of light throughout the text and shown in the Figs.) and a focusing structure 410 on the second surface (¶0034, 0035), each surface operating in transmission, with at least one diffractive structure having one level subwavelength patterns 134 (Fig. 1A shows patterns 134 separated by apertures 138), the subwavelength patterns being separated by subwavelength distances between centers of adjacent subwavelength patterns (¶0024, 0025).
In certain embodiments, the concentration optic device is made of Si and silicon dioxide, or silicon dioxide (¶0024); Mathai teaches that the refractive index of Si is 3.5, and the refractive index of silicon dioxide is between 1.0 and 2.0 (¶0020). The spacing 138 and the width of the patterns 134 are shown as being on a same order of dimension (Fig. 1A), and the diffractive structure is referred to as a “non-periodic, sub-wavelength, dielectric grating” throughout the reference. Therefore a person having ordinary skill in the art would understand that the subwavelength patterns having at least one subwavelength dimension. As the dimension is clearly recited as being less than a wavelength within the band of wavelengths, each dimension less than or equal to a wavelength within the range, divided by two (the upper bound of the refractive index of silicon dioxide). If the dimension is chosen to be 800 nm (within Peng’s range), this is equal to 1600 nm divided by two. Similarly, if the dimension is chosen to be 400 nm, this is equal to 800 nm divided by two. The limitation of “an average illumination wavelength divided by a refractive index of the at least one concentration optic device” is part of a statement of intended use (the intended use being the illumination of the device with light having an average wavelength; intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115). Therefore, Peng teaches “one level subwavelength patterns with at least one dimension less than or equal to an average illumination wavelength divided by a refractive index of said at least one concentration optic device, said subwavelength patterns being separated by subwavelength distances between centers of adjacent subwavelength patterns”. 
	While Peng does not specifically teach that the one level subwavelength patterns codes a variation of effective index in the plane of the first surface, a skilled artisan would understand that the patterns 134 deviate incident light at different angles at different portions of the plane of the first surface (See Figs. 1 and 1A). Further, the claimed subwavelength patterns separated by subwavelength distances are present. Therefore the claimed variation of effective index in the plane of the first surface is presumed to be present due to Peng teaching the same structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.I.
Regarding claim 27, Peng teaches a photovoltaic module (Fig. 1A, Fig. 4) comprising
at least one photovoltaic cell 310 (¶0019, 0020, 0029-0033)
at least one concentration optic device 210 configured to be illuminated by a light flux 160 emitting at least at at least one illumination wavelength belonging to a band of wavelengths defined by a minimum wavelength and a maximum wavelength, the band of wavelengths being of solar radiation on an order of 380 nm to 1600 nm (¶0006 teaches that the devices of that invention are capable of being illuminated by solar radiation from 10 nm to 2500 nm, especially from 400 nm to above 800 nm; 400 nm is certainly “on an order of 380 nm” (being in the x00 nm order), and 2500 nm is “on an order of 1600 nm” (being in the x000 nm order); therefore the range encompasses both of the claimed limits, and the prior art range teaches that claimed range with sufficient specificity; MPEP §2131.03.II) (¶0018, 0026, 0027)
wherein the at least one concentration optic device 210 is a monolithic component (the elements of the device described hereafter have a fixed relationship between them, ¶0021, 0023) having a first surface 250 and a second surface 260 facing the photovoltaic cell 310, the at least one concentration optic device comprising at least one diffractive structure 130 on the first surface (element 130 is referred to as a grating capable of changing the direction of light throughout the text and shown in the Figs.) and a focusing structure 410 on the second surface (¶0034, 0035), each surface operating in transmission, with at least one diffractive structure having one level subwavelength patterns 134 (Fig. 1A shows patterns 134 separated by apertures 138), the subwavelength patterns being separated by subwavelength distances between centers of adjacent subwavelength patterns (¶0024, 0025)
In certain embodiments, the concentration optic device is made of Si and silicon dioxide, or silicon dioxide (¶0024); Mathai teaches that the refractive index of Si is 3.5, and the refractive index of silicon dioxide is between 1.0 and 2.0 (¶0020). The spacing 138 and the width of the patterns 134 are shown as being on a same order of dimension (Fig. 1A), and the diffractive structure is referred to as a “non-periodic, sub-wavelength, dielectric grating” throughout the reference. Therefore a person having ordinary skill in the art would understand that the subwavelength patterns having at least one subwavelength dimension. As the dimension is clearly recited as being less than a wavelength within the band of wavelengths, each dimension less than or equal to a wavelength within the range, divided by two (the upper bound of the refractive index of silicon dioxide). If the dimension is chosen to be 800 nm (within Peng’s range), this is equal to 1600 nm divided by two. Similarly, if the dimension is chosen to be 400 nm, this is equal to 800 nm divided by two. The limitation of “an average illumination wavelength divided by a refractive index of the at least one concentration optic device” is part of a statement of intended use (the intended use being the illumination of the device with light having an average wavelength; intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115). Therefore, Peng teaches “one level subwavelength patterns with at least one dimension less than or equal to an average illumination wavelength divided by a refractive index of said at least one concentration optic device, said subwavelength patterns being separated by subwavelength distances between centers of adjacent subwavelength patterns”. 
	While Peng does not specifically teach that the one level subwavelength patterns codes a variation of effective index in the plane of the first surface, and a part of the subwavelength patterns having different widths to obtain the variation of effective index, a skilled artisan would understand that the patterns 134 deviate incident light at different angles at different portions of the plane of the first surface (See Figs. 1 and 1A). Further, the claimed subwavelength patterns having different widths and being separated by subwavelength distances are present. Therefore the claimed variation of effective index in the plane of the first surface is presumed to be present due to Peng teaching the same structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.I.
The focusing structure 410 is formed on the second surface 260 to focus light exiting the second surface of the concentration optic device 210 toward a photovoltaic cell 310 formed on that surface. The first and second surfaces of the concentration optic device are not opposite one another. Blieden teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a photovoltaic cell on a second surface (element 36 of Fig. 8) that is opposite an analogous first surface (35), as a known alternative to the arrangement of the photovoltaic cell of Peng (Fig. 2, C6/L8-39). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). A skilled artisan would therefore form the focusing structure on the second surface opposite the first surface in order to focus light toward that photovoltaic cell.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 16 and 17 allowed.
Claims 4 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the inventions having the cumulative limitations of claims 4 and 25.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, 9-15, 18-24, 26, and 27 have been considered but are not persuasive. 
Applicant argues that Lin does not teach “said one level subwavelength patterns codes a variation of effective index in the plane of said first surface, and said subwavelength distances are periodic”. While Lin does not specifically teach that the one level subwavelength patterns codes a variation of effective index in the plane of the first surface, a skilled artisan would understand that the diffractive structure 114 of Lin deviate incident light at different angles (Fig. 3 of Lin). Further, the claimed subwavelength patterns separated by subwavelength distances are present. Therefore the claimed variation of effective index in the plane of the first surface is presumed to be present due to modified-Lin teaching the same structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01.I.
Although some other rejections rely on art previously made of record, the reasoning is new.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726